NO. 07-10-00281-CR, 07-10-00282-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    AUGUST 10, 2010


                        JAMICHEAL LAMARR HILL, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE


              FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

    NO. 1128038D, 1165716D; HONORABLE GEORGE W. GALLAGHER, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                        ORDER OF ABATEMENT AND REMAND

       Through two cases on appeal, appellant Jamicheal Hill challenges the judgments

of the trial court. On a finding that appellant lacked the means to employ appellate

counsel, the trial court appointed William H. “Bill” Ray to represent him on appeal. In

both cases, Mr. Ray filed a motion to withdraw from representation supported by an

Anders brief. 1   Because appellant has not yet had an opportunity to file a pro se

response to the Anders brief, we have taken no action on Mr. Ray’s request to




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
withdraw. 2 On August 2, 2010, attorney Mark D. Scott filed a short document in this

court entitled “notice of attorney.” By the document, Mr. Scott states he has been

retained to represent appellant in his two appeals. 3 Although the document contains a

certificate reflecting service on the Tarrant County Criminal District Attorney, neither the

document nor Mr. Scott’s cover letter to our clerk indicates that Mr. Ray was provided a

copy.


         The trial court is responsible for appointing counsel to represent indigent

defendants, Tex. Code Crim. Proc. Ann. art. 1.051(d) (Vernon Supp. 2009), and

possesses the authority to relieve or replace appointed counsel on a finding of good

cause. Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (Vernon Supp. 2009). See Meza v.

State, 206 S.W.3d 684 (Tex.Crim.App. 2006).            Under some circumstances, it is

appropriate for the trial court to exercise the authority to appoint or substitute counsel,

even after the appellate record has been filed. Id. at 688. Notwithstanding the notice

filed by Mr. Scott, Mr. Ray remains appellant’s counsel on appeal “until charges are

dismissed, the defendant is acquitted, appeals are exhausted, or [Mr. Ray] is relieved of

his duties by the court or replaced by other counsel after a finding of good cause is

entered on the record.” Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (Vernon Supp.

2009).


         2
         See In re Schulman, 252 S.W.3d 403, 408-409, 409 n.23 (Tex.Crim.App. 2008)
(describing timing and nature of defendant’s pro se response to Anders brief filed by
counsel).
         3
         According to documents contained in the clerk’s record, Gregory Gray was
appellant’s court-appointed trial counsel. But the docket sheet identifies Mr. Gray and
Mr. Scott as appellant’s counsel. Mr. Scott signed the certification of right of appeal and
notice of appeal as appellant’s counsel.
                                             2
       In light of Mr. Scott’s statement to this court that he has been retained to

prosecute appellant’s appeals, we now abate the appeals and remand them to the trial

court for further proceedings.


       On remand, the trial court shall use whatever means it finds necessary to

determine the following:


       1.     Whether appellant still desires to prosecute his appeals;

       2.     Whether Mr. Scott has been retained to represent appellant in the two
              appeals;

       3.     Whether Mr. Ray desires to be relieved of his duties as appellate counsel
              in light of Mr. Scott’s representation, and if so, good cause exists to relieve
              Mr. Ray of his duties;

       4.     If Mr. Scott is to be substituted for Mr. Ray as appellant’s counsel, whether
              appellant’s consent to the substitution properly has been obtained; and,


       5.     Any additional issues the trial court finds material to ensuring appellant
              receives effective assistance of counsel.

       If the trial court finds that Mr. Scott has been retained to represent appellant, that

appellant properly has consented to the substitution of counsel, and that Mr. Ray

desires to withdraw, the trial court may allow Mr. Ray to withdraw as counsel.

Concerning its resolution of the foregoing issues, the trial court shall execute findings of

fact and conclusions of law, and shall cause its findings, conclusions, and any orders

the court signs to be included in supplemental clerk’s records to be filed with the clerk of

this court by September 10, 2010.




                                             3
      It is so ordered.



                              Per Curiam




Do not publish.




                          4